UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6784


JOHN DAVID MCBRIDE,

                Petitioner – Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:11-cv-00179-JRS)


Submitted:   November 28, 2011             Decided:   December 1, 2011


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John David McBride, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John   David       McBride     seeks      to    appeal       the    district

court’s    order     denying      relief    on    his   28    U.S.C.     § 2254        (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate       of   appealability.             28    U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial    showing         of    the   denial        of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable       jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,       537    U.S.    322,       336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that McBride has not made the requisite showing.

Accordingly, we deny a certificate of appealability, deny leave

to proceed in forma pauperis, deny McBride’s motions to expedite

and for default and summary judgment, and dismiss the appeal.

We    dispense     with    oral    argument       because     the    facts       and   legal



                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3